IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 281 MAL 2021
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
MARISSA HUNSBERGER,                           :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2022, the Petition for Allowance of Appeal

is DENIED. The Application for Leave to File Amicus Brief is also DENIED.